1                                           JS-6
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    EMANUEL DIAZ,                                    Case No. CV 17-8264-AB (KK)
11                             Plaintiff,
12                        v.                           JUDGMENT
13    BOOTH MAHOOD, ET AL.,
14                             Defendant(s).
15
16
           Pursuant to the Order Accpeting Findings and Recommendation of United
17
     States Magistrate,
18
           IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
19
20
     Dated: December 10, 2018
21
22                                                 HONORABLE ANDRÉ BIROTTE JR.
                                                   United States District Judge
23
24
25
26
27
28
